DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 

The rejection under section 103 is withdrawn in favor of the following new ground of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over:
Thorens, Diabete Metab. 1995 Dec;21(5):311-8, newly cited (Thorens); or 
Nasteska et al., Diabetes. 2014 Jul;63(7):2332-43 (Nasteska); or
Seino et al., J Diabetes Investig. 2013 Mar 18; 4(2): 108–130, newly cited (Seino); or
PHYSIOLOGY AND PHARMACOLOGY OF DIABETES THERAPIES IN THE CAT: INSULIN DETEMIR, INSULIN GLARGINE, EXENATIDE AND THE INCRETIN EFFECT; Dissertation by Chen Gilor, University of Illinois at Urbana-Champaign, 2010 (Dissertation).
all in view of:
U.S. Patent No. 6,071,544 to Sunvold (Sunvold); and 
“Smilla Light", Available from: ww.zooplus.com 8 Jul 2015, downloaded 5 December 2015 from https://web.archive.Org/web/20150708212250/http://www. zooplus.co.uk/shop/cats/supplements_specialty_cat_food/cat_diet_foods/dry_cat_diet_foods/221597, 3 pp. (Smilla); and
WO 2010/009478 (WO 478); and
WO 03/101224 (WO 224); and
Aldrich, USA poultry meal: quality issues and concerns in pet foods, 2007, downloaded from the internet on 6/11/2018 from https://en.engormix.com/feed-machinery/articles/poultry-meal-in-pet-foods-t33667.htm (Aldrich); and
Dozier et al., Nutrient Composition of Feed-Grade and Pet-Food-Grade Poultry By-Product Meal (2003) (Dozier).


The claims cover normalizing GIP within a range of 0 to 50 pg/ml in a cat.  The prior art demonstrates that GIP secretion is triggered by sugar and fat intake; and a low GIP diet mitigates obesity and insulin resistance. The references also teach that stabilizing GIP is accomplished with a low fat/carbohydrate diet:
See Thorens: “The secretion of GIP, a 42 amino acid polypeptide secreted by duodenal K cells, is triggered by fat and glucose.”
See Nasteska (previously cited):  Abstract (“GIP-reduced mice demonstrate that partial reduction of GIP does not extensively alter glucose tolerance, but it alleviates obesity and lessens the degree of insulin resistance under HFD conditions, suggesting a potential therapeutic value.”).  See also page 2341, right column (“In conclusion, our data suggest that the reduction of GIP secretion in vivo confirms the potent role of GIP in insulin secretion and leads to reduced obesity and reduced insulin resistance in HFD conditions without severely impairing glucose homeostasis and without disrupting the role of GIP in bone formation.”).
See Seino “GIP, in collaboration with insulin whose secretion is also enhanced by GIP, promotes fat accumulation.”) 
Moreover, measuring post-prandial GIP levels in cats to determine the effects of feedstuffs is well known.  See for example Dissertation at pages 110+:

    PNG
    media_image1.png
    833
    597
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    540
    619
    media_image2.png
    Greyscale


The prior art is replete with references teaching cat foodstuffs with the required, which are low in carbohydrate and fat:
Sunvold: A dietary composition is provided for promoting healthy weight loss in cats which contains, on a dry matter basis, from about 0.2 to 1.5% by weight fatty acids (Abstract).

    PNG
    media_image3.png
    64
    340
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    535
    351
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    301
    342
    media_image5.png
    Greyscale

See also column 13 (“…a 25 to 30% weight loss can be accomplished without any overt signs of developing feline hepatic lipidosis as long as the composition contains a highquality protein, includes the preferred amounts of long chain fatty acids, and is fortified with vitamins and micro-minerals…”).
Smilla: 
    PNG
    media_image6.png
    79
    666
    media_image6.png
    Greyscale

WO 478, page 3:

    PNG
    media_image7.png
    655
    496
    media_image7.png
    Greyscale



Pages 35 and 36:

    PNG
    media_image8.png
    466
    525
    media_image8.png
    Greyscale

       
    PNG
    media_image9.png
    99
    482
    media_image9.png
    Greyscale


WO 224:

    PNG
    media_image10.png
    455
    638
    media_image10.png
    Greyscale

The claims require that the foodstuff include particular amino acids and fatty acids.  It is for that proposition that the examiner joins Aldrich and Dozier, both demonstrating that these nutrients are necessarily in the diets set forth by the secondary references.  For example, poultry meal includes the following amino acid and fatty acids, as required by the amended claims:
Aldrich: “Chicken fat is comprised of 65.6% mono- and polyunsaturated fatty acids with 37.3% as oleic and 19.5% as linoleic compared to turkey fat with 66% as monoand poly-unsaturated fatty acids and 35.9% as oleic and 21.2% as linoleic (USDA-ARS, 2003).

Dozier:

    PNG
    media_image11.png
    516
    572
    media_image11.png
    Greyscale


	
	In this way, those of ordinary skill could have applied the foodstuffs in the secondary references in the manner required and in a predictable fashion for the purposes of obtaining the recited GIP in cats.  As outlined above, the primary references teach diets low in carbohydrates and fats stabilize GIP, which mitigates obesity and insulin resistance.  The secondary references are added the proposition that the recited foodstuffs are applicable to this process GIP stabilization.  Specifically, the secondary references teach the particular known technique of feeding low fat/carbohydrate foodstuffs to cats was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique would stabilize GIP in cats since the references teach that stabilizing GIP is accomplished with a low fat/carbohydrate diet, such as those taught by the secondary references.  Accordingly, feeding a cat the recited foodstuffs for the purpose of normalizing GIP in the manner required by the claims would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642